Citation Nr: 9904045	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  96-42 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to May 
1952.  This is an appeal from a March 1996 decision by the 
Department of Veterans Affairs (VA) Regional Office, 
Cleveland, Ohio, Committee on Waivers and Compromises which 
denied entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits.  The overpayment is 
reported to be in the amount of $673.


REMAND

The record reflects that on an eligibility verification 
report dated in March 1993, the veteran indicated that he had 
no income from any source.  He reported that for the 
annualized period from February 1992 to January 1993 his 
spouse had received wages of $4,840.  He indicated that for 
the next annualized period from February 1993 to January 1994 
she anticipated receiving wages of $5,696.  The veteran was 
accordingly paid improved disability pension on the basis of 
the income reported by him.

In August 1993 the veteran was notified by the regional 
office that it had changed his award because it had confirmed 
that his wife had received wages of $7,244 in 1990, $6,061 in 
1991; and $5,446 in 1992.  His award was adjusted effective 
in January 1990 creating an overpayment in his account.

In December 1993 the veteran requested waiver of recovery of 
the overpayment and in January 1994 his request was granted 
by the regional office committee on waivers and compromises.  
The overpayment was reported to be in the amount of $2,384.

The record further discloses that on an eligibility 
verification report dated in February 1994 the veteran 
indicated that his spouse had received wages of $6,186 for 
the annualized period from February 1993 to January 1994 and 
that she anticipated receiving wages in the same amount for 
the next annualized period from February 1994 to January 
1995.

In March 1994 the regional office reduced the veteran's award 
of improved disability pension effective in February 1993 
based on wages of his spouse of $6,186.  This action resulted 
in an overpayment of $533.  The veteran requested a waiver of 
recovery of that indebtedness in April 1994.

In August 1994 the veteran provided a copy of a Social 
Security Administration award letter dated in July 1994 
reflecting that he became entitled to Social Security 
disability benefits beginning in October 1991.  It was 
indicated that his first check would be for $14,332 and that 
after that he would receive $560 per month.  The veteran 
related that he had received his first check in August 1994.

In September 1994 the regional office advised the veteran 
that it had been reported that in 1991 he had received $3,987 
in interest income and that that amount would be counted from 
February 1991 to the current time.

In December 1994 the regional office terminated the veteran's 
award of improved disability pension effective in February 
1991 based on interest of $3,987 and his spouse's wages of 
$6,186.  Further adjustments were made and his benefits were 
terminated again effective in September 1994 due to Social 
Security benefits.  These actions resulted in an overpayment 
of $13,798.

The record further reflects that in January 1995 the regional 
office committee on waivers and compromises denied the 
veteran's request for waiver of recovery of the overpayment 
of $533,

In April 1995 the veteran submitted a notice of disagreement, 
apparently in connection with creation of the overpayment of 
$13,798.  He obtained a statement from a bank dated in May 
1995 reflecting that the account number the RO had listed for 
the veteran was not an account number for that bank.

In July 1995 the regional office again adjusted the veteran's 
award of improved disability pension with the interest of 
$3,916 removed as countable income effective from February 
1991.  This action resulted in a reduction in the overpayment 
to $1,206 with $533 of that sum being from the previous 
overpayment.  The regional office indicated that only the 
$673 overpayment could currently be considered for waiver.  
The $533 overpayment had been considered for waiver in 
January 1995 and the waiver was denied.  The veteran was 
informed by letter of January 31, 1995 and did not initiate 
an appeal by filing a notice of disagreement within one year.  
Consequently, that overpayment is not an issue for appellate 
consideration.  

As indicated previously, in April 1995 the veteran apparently 
submitted a notice of disagreement with the creation of the 
current overpayment in his account.  Although that 
overpayment was greatly reduced due to elimination of the 
reported interest income for the veteran which he had not 
received, the regional office has not explained the manner in 
which the remaining overpayment of $673 was created.  In this 
regard, it appears that overpayment resulted from counting 
$6,186 wages for the veteran's spouse commencing in February 
1991.  However, that sum was only listed on his February 1994 
eligibility verification report as beginning in February 
1993.

The record also reflects that the most recent financial 
status report (VA Form 4-5655) was that submitted by the 
veteran in April 1994.  The Board believes that a more up-to-
date report would be desirable.

In view of the above matter, the case is REMANDED to the 
regional office for the following action:

1.  The veteran should be contacted and 
asked to complete and return a financial 
status report reflecting the current 
income for himself and his spouse from 
all sources, including any wages of his 
spouse together with monthly expenses, 
assets and debts.  That information 
should then be associated with the claims 
file.

2.  The veteran's case should then be 
reviewed by the regional office.  In 
particular, consideration should be 
afforded the question as to whether the 
overpayment was properly created, that 
is, whether the correct wages for the 
veteran's spouse were used in calculation 
of his award.  If the denial is 
continued, the veteran and his 
representative should be sent a 
supplemental statement of the case that 
explains the manner in which the 
overpayment was created, including the 
countable family income that formed the 
basis for the reduction in his award of 
improved disability pension.  An audit 
should also be prepared reflecting the 
amounts due and the amounts paid during 
the period of the overpayment.  The 
veteran and his representative should 
then be afforded the appropriate time in 
which to respond.

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.

The purposes of this REMAND are to obtain clarifying 
information and also to ensure that the requirements of due 
process of law are satisfied.  The Board intimates no opinion 
as to the disposition warranted in this case pending 
completion of the requested action.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).

- 5 -


